Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 13, 2016

                                        No. 04-15-00819-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                  v.

                SAN ANTONIO FIREFIGHTERS' ASSOCIATION, LOCAL 624,
                                    Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CI17586
                             Honorable Martha Tanner, Judge Presiding


                                           ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

       The court, on its own motion, has determined this appeal is appropriate for referral to
mediation.

       We therefore ORDER the parties to file a written notice in this court by October 21,
2016, stating whether they have agreed on the selection of a mediator and, if so, the name and
address of the mediator of their choice. If the parties do not agree on a mediator, the court will
appoint one.

           We further ORDER the mediation to begin not later than sixty days from the date of this
order;

        We further ORDER the mediation shall be attended by authorized representatives of each
party, who shall make good faith efforts to resolve this suit;

         We further ORDER the mediation shall commence at such place as the mediator may
designate and proceed in accordance with the schedule set by the mediator until the underlying
suit is resolved or the mediator declares an impasse.
       We further ORDER that each party shall pay one-half of the costs of mediation. On the
ultimate resolution of this appeal, the court will tax the costs of mediation as part of the court
costs unless the parties agree otherwise.



It is so ORDERED on October 13, 2016.

                                                    PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court